Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 9-11, 17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0075090 (“Yarga” or “Y”).
Regarding claim 1, Y teaches an antenna structure (that of fig 6) applied to an electronic device (that of fig 6), the antenna structure comprising: a housing with at least one portion made of metal material (12W are peripheral housing structures), wherein the housing defines a first gap (18-1) and a second gap (18-2), the housing between the first gap and the second gap form a first radiation portion (40-1 is an antenna); a first feed point (56-1) positioned on the first radiation portion and electrically connected to a first signal point (as shown), for feeding current and signal to the first radiation portion (as shown); a first ground point (88) positioned on the first radiation portion and spaced apart from the first feed point (as shown), the first ground point being grounded through a first inductive element (0078 indicates that 72-1 and 72-2 are tuning components like 64 and may be inductors); a second radiation portion (40-2) adjacent to the first radiation portion (as shown); and a second feed point (56-2) positioned on the second radiation portion and electrically connected to a second signal point (as shown), for feeding current and signal to the second radiation portion (as shown).
Regarding claim 7, Y teaches that the housing comprises a side frame, the first radiation portion and the second radiation portion are positioned on the side frame (12W are peripheral housing structures).
Regarding claim 9, Y teaches a switch point (86), wherein the switching point is positioned on the first radiation portion (as shown) and is adjacent to the first gap relative to the first feed point (as shown), the switching point and the first ground point are positioned at two sides of the first feed point (as shown), the switching point is grounded through a switch circuit (0078 indicates that 72-1 and 72-2 are tuning components like 64; 0059 indicates that 64s may be based on switches).
Regarding claim 10, Y teaches that the switch circuit comprises a switching unit and a plurality of switching elements (0059 indicates that switches with networks of fixed components may be used at the 64s), the switching unit is electrically connected to the switching point, one end of each switching element is electrically connected to the switching unit, and the other end of each first switching element is grounded (as would be done for switches with networks of fixed components).
Regarding claim 11, Y teaches an electronic device (that of fig 6), comprising: an antenna structure (that of fig 6) comprising: a housing (that of 12W) with at least one portion made of metal material (the 12W are conductive), wherein the housing defines a first gap (18-1) and a second gap (18-2), the housing between the first gap and the second gap form a first radiation portion (40-1 is a radiation element); a first feed point (56-1) positioned on the first radiation portion and electrically connected to a first signal point (as shown), for feeding current and signal to the first radiation portion (as shown); a first ground point (88) positioned on the first radiation portion and spaced apart from the first feed point (as shown), the first ground point being grounded through a first inductive element (0078 indicates that 72-1 and 72-2 are tuning components like 64 and may be inductors); a second radiation portion (40-2) adjacent to the first radiation portion (as shown); and a second feed point (56-2) positioned on the second radiation portion (as shown) and electrically connected to a second signal point, for feeding current and signal to the second radiation portion (as shown).
Regarding claim 17, Y teaches that the housing comprises a side frame, the first radiation portion and the second radiation portion are positioned on the side frame (12W are peripheral housing structures).
Regarding claim 19, Y teaches a switch point (86), wherein the switching point is located on the first radiation portion (as shown) adjacent to the first gap relative to the first feed point (as shown), the switching point and the first ground point are positioned at two sides of the first feed point (as shown), the switching point is grounded through a switch circuit (0078 indicates that 72-1 and 72-2 are tuning components like 64; 0059 indicates that 64s may be based on switches).
Regarding claim 20, Y teaches that the switch circuit comprises a switching unit and a plurality of switching elements (0059 indicates that switches with networks of fixed components may be used at the 64s), the switching unit is electrically connected to the switching point, one end of each switching element is electrically connected to the switching unit, and the other end of each first switching element is grounded (as would be done for switches with networks of fixed components).

Allowable Subject Matter
Claims 2-6, 8, 12-16, 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845